Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Estrella Martínez,
al que se une la Jueza Asociada Señora Pabón Charneco.
Consecuentemente, he favorecido que este Tribunal atienda, en jurisdicción original, los reclamos de los traba-jadores y las trabajadoras afectados por la reforma a los sistemas de retiro por la importancia y el interés público que revisten las controversias de esta naturaleza. Con el convencimiento de que es lo verdaderamente conveniente para Puerto Rico, nuevamente estoy conforme con la certi-ficación de la controversia que nos traen los servidores pú-blicos de la Judicatura.
Desde mi perspectiva, todos los servidores públicos, desde el conserje, el alguacil, la secretaria de sala y el juez que preside una sala, deben tener acceso a la justicia en el momento oportuno para cuestionar el menoscabo de su de-recho a la pensión.
Ante ese cuadro, solo me resta ser consecuente y expre-sar mi conformidad a la celebración de la vista oral pau-tada, la cual será difundida por los medios de comunica-ción.
Por las razones expresadas, estoy conforme con la Resolución emitida por este Tribunal.